Name: Commission Regulation (EEC) No 1013/86 of 8 April 1986 amending Regulation (EEC) No 1677/85 as regards the fixing of the correcting factor to be used to calculate the monetary compensatory amounts applicable for certain agricultural products
 Type: Regulation
 Subject Matter: agricultural policy;  monetary economics
 Date Published: nan

 No L 94/ 18 Official Journal of the European Communities 9 . 4. 86 COMMISSION REGULATION (EEC) No 1013/86 of 8 April 1986 amending Regulation (EEC) No 1677/85 as regards the fixing of the correcting factor to be used to calculate the monetary compensatory amounts applicable for certain agricultural products Whereas the greatest revaluation against the ECU is 4,679 % , whereas the correcting factor should be adjusted accordingly ; Whereas the mesaures provided for in this Regulation are in accordance with the opinion of the relevant Manage ­ ment Committees, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1677/85 of 11 June 1985 on monetary compensatory amounts in agriculture ('), and in particular Article 6 (3) thereof, Whereas Article 6 (3) of Regulation (EEC) No 1677/85 provides that a correcting factor fixed at 1,033651 is to be applied for the purposes of calculating the monetary compensatory amounts ; whereas Commission Regulation (EEC) No 2055/85 (2) fixed this coefficient at 1,035239 ; whereas, as provided for in the last subparagraph of the said paragraph, this factor must be altered whenever pari ­ ties are realigned within the European Monetary System, on the basis of the revaluation of the central rate of that currency among the currencies maintained among them ­ selves within a maximum spread at any given time of 2,25 % , the revaluation of which vis-d-vis the ECU is the highest ; Whereas a realignment of central rates under the Euro ­ pean Monetary System has occured with effect from 7 April 1986 ; HAS ADOPTED THIS REGULATION : Article 1 The coefficient referred to in the first subparagraph of Article 6 (3) of Regulation (EEC) No 1677/85 is replaced by 1,083682. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 9 April 1986 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 8 April 1986 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 164, 24 . 6 . 1985, p . 6 . (2) OJ No L 193, 25 . 7 . 1985, p . 33 .